                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BONNIE B. FINKEL, CHAPTER 7 TRUSTEE                  :
OF ABBY PERRY-HARTMAN                                :           CIVIL ACTION
                                                     :
          v.                                         :
                                                     :           NO. 17-4732
THE PRUDENTIAL INSURANCE                             :
COMPANY OF AMERICA                                   :
                                                ORDER

       AND NOW, this 11th day of October, 2018, upon consideration of Defendant’s Motion to

Compel Discovery (Doc. No. 23), Plaintiff’s Response in Opposition to the Motion (Doc. No. 25),

Defendant’s Letter Reply to the Response, and having had a telephonic conference with counsel, IT IS

HEREBY ORDERED that the Motion is GRANTED in Part and DENIED in part, as follows:

       1. Within five (5) days of the date of this Order, Plaintiff shall provide the following:

           (a) All medical and psychotherapy authorizations responsive to Prudential’s Interrogatories

               Nos. 6, 7, and 8, including authorizations without time restrictions for Dr. Catherine

               Kaplan and Dr. Elva DeGeorge, and a supplemental verification; and

           (b) Full and complete supplemental responses to Prudential’s Interrogatories 11, 12 and 13

               with specific responsive documents or portions of documents referenced by bates-stamp

               and a supplemental verification.

       2. Defendant’s request for fees in connection with this motion is hereby denied.




                                                         BY THE COURT

                                                         /s/ Jacob P. Hart

                                                         ____________________________________
                                                         JACOB P. HART
                                                         UNITED STATES MAGISTRATE JUDGE
